Citation Nr: 0525306	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972, and from July 1973 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the RO that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective May 4, 1998.  The veteran 
submitted a notice of disagreement (NOD) with the assigned 
evaluation in April 2002.  The RO issued a statement of the 
case (SOC) in May 2002.  In November 2002, the RO issued a 
supplemental SOC (SSOC), and the veteran filed a substantive 
appeal in January 2003.  

Because the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004)), the Board finds 
that specific additional development of the claim on appeal 
is warranted.  

The RO should arrange for the veteran to undergo examination 
in connection with his claim for a higher initial rating.  
The record reflects that the veteran last underwent a VA PTSD 
examination in June 2001; however, the issue at that time was 
entitlement to service connection, and the findings reported 
in connection with that examination are inadequate for 
evaluating the severity of the veteran's PTSD.  Moreover, the 
June 2001 VA examiner also indicated that neither the 
veteran's claims file nor treatment notes were available at 
the time of the examination.  Hence, the Board finds that an 
appropriate VA examination-i.e., one based upon the 
veteran's documented medical history and assertions, and with 
contemporaneous findings that are responsive to the relevant 
rating criteria-is needed to resolve the claim on appeal.  
The examiner should, to the extent possible, distinguish 
symptoms attributable to PTSD from those attributable to any 
other psychiatric disability that is not service-connected-
i.e., bipolar disorder.  The Board points out that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. §  
3.102 (2004).

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain pertinent outstanding 
records.  The record indicates that the veteran is receiving 
Social Security Administration (SSA) disability benefits, and 
that he first became eligible in 1990.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992). Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
upon which that decision was based, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004).

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should request that the veteran submit all pertinent evidence 
in his possession.  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Moreover, adjudication of 
the claim for a higher initial evaluation should include 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of time 
based on the facts found), pursuant to Fenderson, is 
appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should request that SSA 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as copies of all medical records upon 
which that decision was based.  All 
records/responses received should be 
associated with the claims file.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include 
psychological testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's service-connected PTSD, 
and an explanation of what the score 
means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other diagnosed psychiatric 
conditions-to specifically include 
bipolar disorder.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must also 
document its consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is warranted. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




